DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 02/26/2021.
Reasons for Allowance
3.	Claims 1-10 and 13-21 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claimed inventions is directed to an organic light-emitting display panel, aiming to improve the touch performance. Independent claim 1, identify the distinct limitations “the second touch metal layer further comprises a touch lead extending from the frame region to the touch bonding region, the touch electrode is electrically connected to the touch connection pin through the touch lead, the touch connection pin is located in the second touch metal layer, and a width of the touch lead is smaller than a width of the touch connection pin, and a projection of the touch connection pin on the display buffering layer is not overlap a projection of the touch lead on the display buffering layer”. In dependent claims 15 and 16, identify the distinct limitations “the first touch metal layer further comprises a touch lead extending from the frame region to the touch bonding region, the touch electrode is electrically connected to the touch lead via a second through-hole in the touch insulation layer, the touch electrode is electrically connected to the touch connection pin through the touch lead, and the touch connection pin is located in the first touch metal layer, and a part of a surface of the touch 
	The closest prior art, Yamazaki (US 2019/0113948), Liu et al. (US 2019/0267434), Tada (US 2014/0124785), Park et al. (US 2019/0391692) and Applicant’s Admitted Prior Art all discussed in the Office action dated 01/01/2021, either singularly or in combination, fail to anticipate or render obvious the above limitations in combination with other claimed limitations in the manner defined in these claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693